 
TABLE OF CONTENTS
 
Exhibit 10.2
 
VOTING AGREEMENT
 
This Voting Agreement (this “ Agreement ”), dated as of October 29, 2009, is
entered into by and among Secure America Acquisition Holdings, LLC (“ SAAH ”),
S. Kent Rockwell, Asa Hutchinson, Philip A. McNeill, Brian C. Griffin and Mark
A. Frantz (collectively, with SAAH, the “ SAAC Founders ”), Ultimate Resort
Holdings, LLC, a Delaware limited liability company ( “URH” ) and Private
Escapes Holdings, LLC, a Delaware limited liability company (“ Private Escapes
,” and together with URH, the “ Members ”).
 
WHEREAS, Secure America Acquisition Corporation, a Delaware corporation (“ SAAC
”), Ultimate Escapes Holdings, LLC, a Delaware limited liability company (the “
Company ”), URH and the Members’ representative have entered into a Contribution
Agreement, dated as of September 2, 2009 (the “ Contribution Agreement ”),
pursuant to which SAAC will receive membership interests in the Company in
exchange for the Secure Contribution Property, as defined therein;
 
WHEREAS, pursuant to and in accordance with the terms and provisions of the
Amended and Restated Operating Agreement of the Company, the Members have
certain rights with respect to conversion of their Membership Interests into
capital stock of SAAC; and
 
WHEREAS, one of the conditions to the consummation of the transactions
contemplated by the Contribution Agreement is the execution and delivery of this
Agreement so as to impose the within restrictions and obligations on the Members
and the SAAC Founders for the mutual benefit of the parties hereto. Capitalized
terms used herein and not otherwise defined shall have the meanings given to
them in the Contribution Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other valuable consideration, receipt of which is hereby acknowledged, the
parties hereto agree as follows:
 
1. Voting of Shares .
 
(a) From the Effective Time until the three-year anniversary of the date on
which the special meeting of SAAC’s stockholders is held in order to implement
the provisions of Section 5.9 of the Contribution Agreement, all of the Members
and the SAAC Founders shall vote or cause to be voted all Shares (as defined in
Section 2 below) owned by it, or over which it has voting control, at any
meeting for the election of directors of SAAC or in any written consent in lieu
of such meeting, and otherwise use its respective best efforts, so as to fix the
number of directors of SAAC at six (subject to increase upon the mutual consent
of SAAH and URH) and to elect the following persons to the board of directors of
SAAC (the “Board of Directors” ):
 
(i) two (2) members of the Board of Directors designated by SAAH, it being
understood and agreed that the initial directors shall be (A) C. Thomas
McMillen, as a Class C director (as defined in SAAC’s charter, “ Class C
Director ”) and (B) Mark A. Frantz, as a Class B director (as defined in SAAC’s
charter, “ Class B Director ”), each of whom shall serve from the Effective Time
for their respective terms, or until their successors have been duly elected and
qualified; and
 
(ii) four (4) members of the Board of Directors designated by URH, it being
understood and agreed that the initial directors shall be (A) James Tousignant
as a Class C Director, (B) Richard Keith, as a Class B Director and (C) Steve
Griessel, as a Class A Director, each of whom shall serve from the Effective
Time for their respective terms, or until their respective successors have been
duly elected and qualified;
 
it being understood that, at all times, at least both of the nominees of SAAH
and two of the nominees of URH shall qualify as independent directors under the
Securities Exchange Act of 1934, as amended, and the NYSE Amex rules and
regulations (collectively, “ Applicable Law” ) and those independent members of
the Board of Directors must be comprised of directors selected pursuant to
Section 1(a)(i) and 1(a)(iii) above.

 
1

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
(b) The parties hereto shall vote at a regular or special meeting of
stockholders such Shares that they own (or as to which they have voting power)
to ensure that the size of the Board of Directors shall be set and remain at
five directors (subject to increase upon the mutual consent of SAAH and URH).
 
(c) SAAH and URH agree to nominate and recommend for election as directors only
the individuals designated, or to be designated, pursuant to Section 1(a) . If
any party hereto shall fail to provide SAAC with names of nominees as set forth
in Section 1(a) , it shall be deemed that the designees then serving as
directors shall be the designees for reelection, as long as in accordance with
SAAC’s bylaws and Applicable Law.
 
2. Shares.   “ Shares ” shall mean and include any and all shares of capital
stock of SAAC, by whatever name called, which carry voting rights (including
voting rights which arise by reason of default) and shall include any such
shares now owned or subsequently acquired by any party hereto, however acquired,
including, without limitation, stock splits and stock dividends.
 
3. Termination.   This Agreement shall terminate in its entirety upon the
earlier of (a) the written consent of SAAH and URH or (b) the three-year
anniversary of the date on which the special meeting of SAAC’s stockholders is
held in order to implement the provisions of Section 5.9 of the Contribution
Agreement.
 
4. No Revocation.   The agreements contained herein are coupled with an interest
and may not be revoked, except by an amendment, modification or termination
effected in accordance with Sections 3 or 6(f) hereof. Nothing in this Section 4
shall be construed as limiting the provisions of Sections 3 or 6(f) hereof.
 
5. Restrictive Legend.   In addition to any legend placed on the certificates
pursuant to any other agreement or arrangement among the parties, each
certificate evidencing Shares owned or hereinafter acquired by the parties
hereto or any of their respective transferees bound by this Agreement shall, for
so long as this Agreement shall remain in effect, have affixed thereto a legend
substantially in the following form:
 
“THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE MAY BE SUBJECT TO CERTAIN
VOTING AGREEMENTS AS SET FORTH IN A VOTING AGREEMENT, AS AMENDED FROM TIME TO
TIME, BY AND AMONG THE COMPANY AND CERTAIN NAMED STOCKHOLDERS OF THE COMPANY, A
COPY OF WHICH IS AVAILABLE FOR INSPECTION AT THE OFFICES OF THE SECRETARY OF THE
COMPANY.”
 
SAAC shall cooperate with the parties hereto to facilitate the removal of such
legend if this Agreement shall be terminated.
 
6. General.
 
(a) Severability.   The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
 
(b) Specific Performance.   Each party acknowledges and agrees that there can be
no adequate remedy at law for any breach by such party of the terms of this
Agreement, that any such breach may result in irreparable harm to the
non-breaching party for which monetary damages would be inadequate to compensate
the non-breaching party, and that the non-breaching party shall have the right,
in addition to any other rights available under Applicable Law, to obtain from
any court of competent jurisdiction injunctive relief to restrain any breach or
threatened breach of, or otherwise to specifically enforce, any covenant or
obligation of such party under this Agreement, without the necessity of posting
any bond or security.
 
(c) Governing Law; Consent to Jurisdiction.   This Agreement shall be governed
by and interpreted and enforced in accordance with the internal laws of the
State of Delaware, without giving effect to any choice of law or conflict of
laws rules or provisions (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.
 
(d) Notices.   All notices, requests, consents and other communications under
this Agreement shall be in writing and shall be deemed delivered (i) upon
delivery when delivered personally, (ii) upon receipt if by facsimile
transmission (with confirmation of receipt thereof), or (iii) one business day
after being sent via a reputable nationwide overnight courier service
guaranteeing next business day delivery, in each case to the intended recipient
as set forth below:

 
2

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS

 
(i) if to any SAAC Founder, to:
 
   Secure America Acquisition Holdings, LLC
   1005 North Glebe Road, Suite 550
   Arlington, VA 22201
   Attn: C. Thomas McMillen
   Facsimile: (703) 528-0956
 
   With a required copy to (which shall not constitute notice):
 
   Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
   666 Third Avenue
   New York, NY 10017
   Attn: Kenneth R. Koch, Esq.
   Facsimile: (212) 983-3115
 
(ii) if to a Member, to:
 
   Ultimate Resorts Holdings, LLC
   3501 W. Vine St. Suite 225
   Kissimmee, FL 34741
   Attn: James M. Tousignant, President
   Facsimile: (407) 483-1935
 
   With a required copy to (which shall not constitute notice):
 
   Greenberg Traurig LLP
   200 Park Avenue
   New York, NY 10166
   Attn: Alan I. Annex, Esq.
   Facsimile: (212) 801-6400
 
Any party may change the address to which notices, requests, consents or other
communications hereunder are to be delivered by giving the other parties notice
in the manner set forth in this Section.
 
(e) Complete Agreement.   This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof,
and supersedes all prior agreements and understandings relating to such subject
matter.
 
(f) Amendments and Waivers.   This Agreement may be amended or terminated and
the observance of any term of this Agreement may be waived with respect to all
parties to this Agreement (either generally or in a particular instance and
either retroactively or prospectively), with the written consent of SAAH and
URH. No failure or delay by any party in exercising any right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. To the maximum extent permitted by
applicable law, (i) no waiver that may be given by a party shall be applicable
except in the specific instance for which it was given and (ii) no notice to or
demand on one party shall be deemed to be a waiver of any obligation of such
party or the right of the party giving such notice or demand to take further
action without notice or demand.
 
(g) Successors and Assigns.   This Agreement and the rights and obligations of
the parties hereunder shall inure to the benefit of, and be binding upon, the
parties’ respective successors, assigns and legal representatives and any
subsequent holders of the Shares.
 
(h) Pronouns.   Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.

 
3

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
(i) Counterparts; Facsimile Signatures.   This Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original, and all
of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties and delivered to the other party. This Agreement may be executed by
facsimile signatures.
 
(j) Filing of Beneficial Ownership Reports with the Commission.   The parties
hereto acknowledge that, by virtue of the agreements herein contained, they may
constitute a “group” for purposes of Section 13 of the Exchange Act and the
rules and regulations of the Commission promulgated thereunder, and shall
cooperate with each other to timely prepare and file any and all beneficial
ownership reports required to be filed with the Commission as a “group”
thereunder.
 
(k) Section Headings and References.   The section headings are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties. Any reference in this agreement to a
particular section or subsection shall refer to a section or subsection of this
Agreement, unless specified otherwise.
 
(Remainder of page intentionally left blank. Signature pages to follow.)

 
4

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
IN WITNESS WHEREOF, this Voting Agreement has been executed by the parties
hereto as of the day and year first above written.
 

 
SAAC FOUNDERS:
     
SECURE AMERICA ACQUISITION HOLDINGS,
 
LLC, by its managing member, Secure America
 
Holdings, LLC
     
By:
/s/ C. Thomas McMillen
   
Name: C. Thomas McMillen
   
Title: Chief Executive Officer
     
/s/ S. Kent Rockwell
 
S. Kent Rockwell
     
/s/ Asa Hutchinson
 
Asa Hutchinson
     
/s/ Philip A. McNeill
 
Philip A. McNeill
     
/s/ Brian C. Griffin
 
Brian C. Griffin
     
/s/ Mark A. Frantz
 
Mark A. Frantz
     
MEMBERS:
     
ULTIMATE RESORT HOLDINGS, LLC
     
By:
/s/ James M. Tousignant
   
Name: James M. Tousignant
   
Title: Chief Executive Officer
     
PRIVATE ESCAPES HOLDINGS, LLC
 
By:
/s/ Richard Keith
   
Name: Richard Keith
   
Title: Managing Member, Chief Executive Officer


 
5

--------------------------------------------------------------------------------

 
